Citation Nr: 0433722	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  98-02 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for male pattern 
baldness, also claimed as alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1971 and from January to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for 
alopecia on the basis that new and material evidence had not 
been presented to reopen the claim.

The Board notes that in a July 2002 rating decision, the RO 
denied a claim for an increased rating for the veteran's 
service-connected psychiatric disability, then rated as 50 
percent disabling.  Later in July 2002, the veteran filed a 
notice of disagreement with that decision.  Subsequently in a 
December 2002 Decision Review Officer's Decision and 
Supplemental Statement of the Case, the RO increased the 
assigned rating for that disability to 70 percent from June 
2001.  The veteran has not perfected an appeal on this matter 
by submitting a timely substantive appeal.  See 38 C.F.R. 
§§ 20.202, 20.302.  Therefore that issue is not before the 
Board at this time.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for male 
pattern baldness, also claimed as alopecia, is addressed in 
the decision below.  The underlying issue of entitlement to 
service connection is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
male pattern baldness, also claimed as alopecia; the 
appellant was provided notice of the decision and of his 
appellate rights, but he did not file a notice of 
disagreement.
 
2.  Evidence added to the record since the December 1993 
rating decision that denied the appellant's claim of service 
connection for male pattern baldness, also claimed as 
alopecia, was not previously submitted to VA decision makers, 
and is so significant that it must be considered in order to 
fairly decide the merits of the case with respect to that 
claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1993 decision, which denied 
the veteran's claim of service connection for male pattern 
baldness, also claimed as alopecia, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

2.  Evidence received since the December 1993 rating decision 
is new and material; the claim of entitlement to service 
connection for male pattern baldness, also claimed as 
alopecia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case regarding the issue of whether new and material 
has been submitted.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).   Also, because this decision effects a grant-
reopening of the claim-of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In a December 1993 rating decision, the RO denied service 
connection for male pattern baldness, also claimed as 
alopecia, on the basis that male pattern baldness was a 
constitutional or developmental abnormality and is not a 
disability under the law.  The veteran was notified of that 
decision and of his appellate rights.  

The veteran did not perfect an appeal with respect to that 
rating decision, which therefore became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The veteran filed his application to reopen a claim for 
service connection for male pattern baldness, also claimed as 
alopecia, in August 1995.  

For applications to reopen filed before August 29, 2001, the 
definition of new and material evidence is as follows:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence 
had been submitted which is sufficient to reopen a claim, as 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the December 1993 rating decision.
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Congenital or 
developmental defects as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).
 
Evidence submitted subsequent to the December 1993 rating 
decision includes service medical records; statements from 
the veteran and the transcript of a March 1995 hearing; a lay 
statement; VA and private medical records dated from 1981 to 
2003, including reports of VA examinations; an October 2004 
statement; photos; and published material.

As explained above, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

As previously indicated, the veteran's claim for service 
connection for male pattern baldness, also claimed as 
alopecia, was previously considered and denied by the RO in a 
December 1993 decision.  This denial was made on the basis 
that male pattern baldness was a constitutional or 
developmental abnormality and is not a disability under the 
law.   

The additional records and documents submitted subsequent to 
the December 1993 rating decision are for the most part new 
since, with a few exceptions, they were not previously 
submitted.  Further, with few exceptions, including the lay 
statements, the newly submitted records are not cumulative of 
evidence available prior to the December 1993 rating 
decision.  

The new evidence, moreover, includes evidence which is 
material as it bears directly and substantially upon the 
specific matters under consideration.  Specifically the new 
evidence includes that addressing the issue of whether the 
veteran has the claimed male pattern baldness, also claimed 
as alopecia, which resulted from disease or injury incurred 
in or aggravated by service.  

At the time of the December 1993 rating decision, the RO 
denied service connection for the claimed condition in part 
on the basis that the condition was a constitutional or 
developmental abnormality.  As such, the claimed condition 
would not be a disability under the law for which service 
connection may be granted.  See 38 C.F.R. § 3.303(c).
  
The records received since the December 1993 rating decision 
include clinical evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration.  That is, whether there is an 
etiological nexus between the claimed male pattern baldness, 
also claimed as alopecia, and service.

Most significantly, in an October 2004 statement from S. 
Wright Caughman, MD, Dr. Caughman provides an opinion which 
bears directly and substantially upon the specific matter 
under consideration.  Dr. Caughman stated that the veteran 
was followed by the Dermatology Section of The Emory Clinic, 
Inc., for several dermatologic problems.  He noted that the 
veteran reported a history of X-ray therapy for acne as a 
teenager, which Dr. Caughman said was an acceptable modality 
of treatment in the past that was no longer practiced.  The 
veteran also reported that the veteran's poikiloderma of 
Civatte was exacerbated following dental X-ray diagnostic 
procedures in 1981 and 1991.  

In that statement, Dr. Caughman opined that it was likely 
that the veteran's current problems and episodic flushing 
associated with his poikiloderma and rosacea have resulted 
from the combination of ultraviolet, therapeutic and 
diagnostic X-radiation exposure over the years.  Dr. Caughman 
also opined that the follicular drop out/focal alopecia in 
the beard area may also be due, at least in part, to the 
cumulative effects of therapeutic and diagnostic X-radiation 
procedures received over the years.  

In this connection, Dr. Caughman noted that certainly, it is 
known that therapeutic X-ray dosing for other conditions can 
lead to alopecia within the radiation therapy portal, and the 
damage imparted by X-radiation to the follicle is the 
consequence of total dosage received.  Dr. Caughman further 
opined that while there is no diagnostic test to substantiate 
unequivocally the etiology of the follicular dropout/focal 
alopecia in the beard area, it is biologically possible that 
the combination of therapeutic and diagnostic X-radiation 
received over the years has led to this current condition. 

This evidence is neither cumulative nor redundant.  Also, it 
bears directly and substantially upon the specific matter 
under consideration, that is, the issue of whether there is 
an etiological nexus between the claimed disorder and 
service; as opposed to it being merely congenital or 
developmental.  Therefore, it is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  That evidence is therefore new and material 
as to the issue of entitlement to service connection for male 
pattern baldness, also claimed as alopecia.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for male pattern baldness, also claimed as 
alopecia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for male pattern 
baldness, also claimed as alopecia; the appeal is granted to 
that extent.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for male pattern baldness, also claimed as 
alopecia, a remand of the underlying service connection claim 
is necessary to accord the RO an opportunity to adjudicate 
this issue on a de novo basis.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, a contemporaneous and 
thorough VA examination should be conducted to determine the 
nature and etiology of any male baldness/alopecia disorder.  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request the veteran to 
"provide any evidence in his possession 
that pertains to the claim."  See 
38 C.F.R. § 3.159(b). 

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any baldness/alopecia disorder.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims 
folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a male pattern 
baldness/alopecia disability is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during service, to 
include exposure to X-radiation.  In this 
connection the examiner should comment on 
opinions contained in the October 2004 
statement from S. Wright Caughman, MD.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for male pattern baldness, 
claimed as alopecia.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



